UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4285


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SANDRA E. KUHNS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:13-cr-00058-GMG-RWT-1)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron D. Moss, Assistant Federal Public Defender, Kristen M. Leddy, Research and
Writing Specialist, Martinsburg, West Virginia, for Appellant. Lara Kay Omps-
Botteicher, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sandra E. Kuhns appeals the district court’s judgment revoking her supervised

release and sentencing her to one year and one day’s imprisonment. Kuhns’ counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal but questioning whether Kuhns’ sentence was

substantively unreasonable. Kuhns was advised of her right to file a pro se supplemental

brief, but she has not filed one. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release. We will affirm a revocation sentence if it is within the statutory

maximum and is not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013) (internal quotation marks omitted).        “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A

sentence is substantively reasonable if the district court states a proper basis for

concluding the defendant should receive the sentence imposed, up to the statutory

maximum. United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

       Applying these standards, we find that Kuhns’ sentence is not unreasonable, much

less plainly so. Further, in accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal. We therefore affirm the

district court’s judgment. This court requires that counsel inform Kuhns, in writing, of

the right to petition the Supreme Court of the United States for further review. If Kuhns

requests that a petition be filed, but counsel believes that such a petition would be

                                               2
frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Kuhns.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           3